Title: Editorial Note: To G. K. van Hogendorp, with Papers
From: 
To: 

The papers that Hogendorp left with Jefferson when he departed from Annapolis for a visit to General Washington at Mt. Vernon cannot be precisely identified (see TJ to Washington, 6 Apr. 1784). But one or more of the present papers on American subjects must have been included with this letter of 4 May 1784 along with other known enclosures (see notes). All are to be found in the Hogendorp Papers in  the Rijksarchief, The Hague, and are here printed in full because they represent the kind of information about America that Jefferson furnished to the brilliant young foreigner, because Jefferson himself made comments on some of Hogendorp’s observations, and because only one was published in Briefen en Gedenkschriften van Gijsbert Karel van Hogendorp (Nijhoff, The Hague, 1866–1903), though others provided subject matter for letters that Hogendorp wrote to his parents from Annapolis in the spring of 1784. One of these papers—that on the proposed exclusive privileges for the port of Norfolk—could not have been included among the papers that Jefferson returned to Hogendorp early in May and another—that on tobacco culture—may not have been written until after Jefferson arrived in France. Three of these papers were written by Jefferson for Hogendorp, and three by Hogendorp with critical comment by Jefferson. For a general note on Hogendorp’s relations with Jefferson, see Hogendorp to Jefferson, printed above under 6 Apr. 1784.